Case 1:19-mj-00212-RMM Document 1-1 Filed 08/14/19 Page 1of1
a oa

AOI (Rev. (1/11) Criminal Complaint

UNITED STATES DISTRICT CoUBRTHE cry) Rr

for the
United States of Amcrica MAG

wewmw CR 4971190

)

 
 

 

Northern District of California

 

Defendanifs)

CRIMINAL COMPLAINT

1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of | October 2018 - December 2018 __ in the county of Santa Clara & San Francisco in the

 

_____Northern District of __—s— California _, the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 1349 conspiracy to commit bank fraud (30 years; $1,000,000 fine; $100 sp. ass't)
18 U.S.C. 1344 bank fraud (30 years; $1,000,000 fine; $100 sp. ass't)

18 U.S.C. 1001 false statement to the FBI (5 years; $250,000 fine; $100 sp. ass't)

This criminal complaint is based on these facts:

See attached Affidavit of Special Agent Andrea N. Winternitz.

& Continued on the attached sheet.

 

 

 

 

 

 

 

Complainant's signature

  
 
 

Approved as to form
A

 

Printed name and title

Sten Hear, Andrea N. Winternitz, ee

Sworn to before me and si

 

 

 

 

td in my presence.
i

1
~ . erate !
me A bf 2et S LOE _ Lees. .!

Judge's signature

City and state: Sento & Cc A Nig-th eae / Cours AL

~~ Printed name and title

U.S. Mas crtrbe Tete,
